           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SYMPHONY DIAGNOSTIC
SERVICES NO. 1, LLC                                        PLAINTIFF

v.                      No. 4:18-cv-463-DPM

RYAN KINGREY;
CLEARVIEW DIGIT AL
IMAGE, LLC; and DOES 1-10                              DEFENDANTS

                               ORDER
     For the reasons stated on the record at the 8 May 2019 hearing, the
Court made the following rulings.
     1. Rapid Radiology and Emergent Connect' s motion to quash,
NQ 66, is granted.
     2.   Joint report of discovery dispute, NQ 55, addressed with
instructions for targeted discovery. The parties must depose Kingrey,
Touchstone, and a Symphony 30(b)(6) representative by the end of July.
Clearview and Kingrey must supplement their discovery responses on
Touchstone/Clearview /Kingrey communications, if any, about the
creation of the software. Supplemental responses due by 31 May 2019.
     So Ordered.


                                D.P.Ma.Jr.
                                United States District Judge
